P1109342

DEREK T. SMITH LAW GROUP, PLLC DEREK SMITH LAW GROUP
U S DISTRICT COURT SOUTHERN DISTRICT STATE OF NEW YORK

 

 

AIZA EJAZ i?§§§c§?bos§s-ALC
PLAINTIFF mate Filed
- vs - Office No.
Soao MERCHANDISING GROUP, INC. D/B/A ARIsoHo, INC., ETANO court Date.
DEFENDANT
STATE OF NEW YORK, COUNTY OF NEW YORK :SSZ

RONALD KRAMER being duly sworn, deposes and says; I am over 15 years of age, not a party to
this action, and reside in the State of New York. That on the SOTH day of JANUARY 2019, 2:08PM
at C/O SOHO MERCHANDISING GROUP, INC. D/B/A ARISOHO, INC. 471 WEST BROADWAY

NEW YORK HY 10012
I served the SUMMONS AND COMPLAINT
Upon MOSHE BEN ARI
the DEFENDANT therein named by delivering and leaving a true copy or copies of the
aforementioned documents with RON BOPRJGUEZ, CQ-WORKER,a person of suitable age and discretion.

Deponent describes the person served as aforesaid to the best of deponent's ability at the time
and circumstances of the service as follows:

SEX: MALE COLOR: WHITE HAIR: BLACK
APP.AGE: 32 APP. HT: 5"9 APP. WT: 155
OTHER IDENTIFYING FEATURES

On 01/31/2019 I deposited in the United States mail another true copy of the aforementioned
documents properly enclosed and sealed in a post-paid wrapper addressed to the said DEFENDANT
at the above address. That being

the place of business of the DEFENDANT.

Copy mailed lst class mail marked personal and confidential not indicating on the outside
thereof by return address or otherwise that said notice is from an attorney or concerns an
action against the person to be served.

COMMENTS:

That at the time of service, as aforesaid, I asked the person spoken to whether the DEFENDANT
was in the military service of the United States Government, or of the State of New York, and
received a negative reply. Upon information and belief based upon the Conversation and
observation as aforesaid I aver that the DEFENDANT is not in the military service, and is not
dependent on anyone in the military service of the United States Government or the State of New
York, as that term is defined in statutes of the State of New York, or of the Federal Soldiers
and Sailors Civ` 'an Relief Act.

    
   

Sworn to be ore me this
BlST day of .ANUARY, 201‘

   

  
 

R CA LIC#l 3
PM Legal, LLC

75 MAIDEN LANE llTH FLOOR
NEW YORK, NY 10038

Reference No: 3-ASLLC-1109842

  

  

   

2a

thary Publ\. -te of New York
No. 0111\D6365|-l
Qualified in NEW YORK COUNTY

Commission Expires 09/25/202l

    

